THOMPSON, J.
As a part of the promises and undertaking in the declaration mentioned, and at the time of making the same, the defendants agreed in writing to waive the statute of limitations in respect to such promises and undertaking. Relying upon this agreement the plaintiff did not bring its action until more than six years from the time that it accrued. The question presented by the pleadings is whether the defendants are estopped by the agreement from pleading the statute of limitations in bar of plaintiff’s action.
It is urged that the agreement to waive the statute is void because by private agreement it seeks to avoid a statute, and is against public policy.
The general rule is, that no contract or agreement can modify a law, but the exception is, that where no principle or public policy is violated, parties are at liberty to forego the protection of the law. Statutory provisions designed for the benefit of individuals, may be waived, but where the enactment is to secure general objects of policy or morals, *261no consent will render a non-compliance with the statute effectual. The statute limiting the time within which actions shall be brought is for the benefit and repose of individuals and not to secure general objects of policy or morals. Its protection may, therefore, be waived in legal form by those who are entitled to it, and such waiver, when acted upon, becomes an estoppel to' plead the statute. Sedgw. Stat. and Const. Law, (2d ed.), 86-87; Quick v. Corliss, 39 N. J. L., 11 ; Burton v. Stevens, 24 Vt. 131; Gay v. Hassom, 64 Vt. 495; Random v. Tobey, 11 How. (U. S.) 493. When such whiver is made it is continuous, unless by its terms it is limited to a specified time. There was no such limitation in the waiver of the defendants. We, therefore, hold that they are estopped from the pleading the statute of limitations in bar of plaintiff’s actions.

Judgment affirmed and cause remanded for assessment of damages.